      Case 1:17-cr-00251-PGG Document 336 Filed 05/17/21 Page 1 of 1




 Donald D. duBoulay                                          305 Broadway, Suite 602
  Attorney at Law                                            New York, NY 10007

 Telephone: (212) 966-3970
 Fax:       (212) 941-7108
 E-mail: dondubesq@aol.com

                                                             May 17, 2021

 The Honorable Paul G. Gardephe
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

        Re: United States v. Natalie Jusino
               17 Cr. 251 (PGG)

 Dear Judge Gardephe:

         I represent Ms. Jusino in the above referenced matter. I write to respectfully
 request an adjournment of the sentencing hearing currently scheduled for June 11, 2021
 for three weeks or to a date convenient to the court.

         This request is made to allow for the receipt of certain documents in preparation
 for the sentencing and to allow for a more thorough discussion with Ms. Jusino in
 preparation for the sentencing hearing. Ms. Jusino does not reside in the metropolitan
 area, so conferencing with her has been challenging and more time is needed to review
 certain materials. The Government consents to this adjournment request.


                                                             Respectfully submitted,

                                                             /s/ Donald duBoulay
                                                             Donald duBoulay, Esq.
                                                             305 Broadway, Suite 602
                                                             New York, New York 10007
                                                             (212) 966-3970
MEMO ENDORSED
The sentencing of Defendant Natalie Jusino, currently scheduled for June 11, is adjourned to July 13,
2021 at 12:00 p.m. Defendant’s submissions are due by June 22, 2021. In her submissions, Defendant
will state whether she has received a COVID-19 vaccine. If Defendant has not been vaccinated by June
22, 2021, Defendant will explain why she has not been vaccinated, and when she expects to be fully
vaccinated. The Government’s submission is due by June 29, 2021.




 Monday, May 19, 2021
